44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Martin MAYHEW, also known as Marty, Appellant.
No. 93-3105.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1994.

Appeal from the United States District Court, for the District of Columbia, No. 92cr00010-07;  Thomas Penfield Jackson, Judge.
D.D.C.
AFFIRMED.
BEFORE:  WALD,* HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed February 25, 1994, be affirmed.  The district court correctly applied the sentencing guidelines and appellant's other claims are without merit.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.


4
PER CURIAM.



*
 Judge Wald would remand for further proceedings appellant's allegation that trial counsel refused to note an appeal